                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SUSAN BORBECK,                                      Case No. 19-cv-07268-VC
                 Plaintiff,
                                                      ORDER TO SHOW CAUSE
          v.
                                                      Re: Dkt. No. 20
  ARCADIA HOME CARE AND
  STAFFING, et al.,
                 Defendants.


       The deadline to file a motion to substitute passed on Monday, February 10, 2020.

Plaintiff’s counsel is ordered to show cause why the case should not be dismissed. A written

response to this order is due by February 26, 2020.

       IT IS SO ORDERED.


Dated: February 12, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
